DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022; 10/28/2021; 03/30/2021 and 10/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/109,174. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant  Application #: 17/085,193
Copending Application #: 17/109,174
Claim 1 recites “A light-source device, comprising: an excitation light source configured to emit first color light; an optical member having a reflecting surface configured to reflect the first color light emitted from the excitation light source; and a wavelength converter including a wavelength conversion member on which the first color light reflected by the optical member is incident, the wavelength conversion member being configured to convert at least part of the first color light into second color light having a wavelength different from a wavelength of the first color light and emit the second color light, wherein a center of the first color light on the reflecting surface of the optical member does not intersect with a light flux of the first color light emitted from the wavelength converter.”
See claims 1 and 2; 
Claim 2 recites “a first optical system; a second optical system having a positive power, the first optical system and the second optical system being disposed in an order of the first optical system and the second optical system from a side of the excitation light source on an optical path between the excitation light source and the wavelength converter; and a refractive optical system and a light mixing element that are disposed on an optical path of the first color light reflected by the wavelength converter and the second color light emitted from the wavelength converter.”
See claim 19;





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takahashi et al. (US. Pub: 2012/0106178 A1). 
Regarding claim 1, Takahashi discloses (in at least fig. 25) a light-source device, comprising: an excitation light source (2) configured to emit first color light ([0259]); an optical member (9) having a reflecting surface configured to reflect the first color light emitted from the excitation light source (see fig. 25); and a wavelength converter (4) including a wavelength conversion member ([0278]-[0279]) on which the first color light reflected by the optical member is incident (see fig. 25), the wavelength conversion member (4) being configured to convert at least part of the first color light into second color light having a wavelength different from a wavelength of the first color light and emit the second color light ([0278]), wherein a center of the first color light on the reflecting surface of the optical member (9) does not intersect with a light flux of the first color light emitted from the wavelength converter (4). 
Claims 1-3 and 13 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Miyazaki (US. Pub: 2019/0101813) of record. 
Regarding claim 1, Miyazaki discloses (in at least figs. 6 and 7) a light-source device, comprising: an excitation light source (71) configured to emit first color light (EL); an optical member (75) having a reflecting surface configured to reflect the first color light (EL) emitted from the excitation light source; and a wavelength converter (100) including a wavelength conversion member (101) on which the first color light (EL) reflected by the optical member (75) is incident, the wavelength conversion member (101) being configured to convert at least part of the first color light (EL) into second color light (FL) having a wavelength different from a wavelength of the first color light and emit the second color light ([0073], [0074), wherein a center of the first color light (EL) on the reflecting surface (75) of the optical member does not intersect (see fig. 7) with a light flux of the first color light (DL) emitted from the wavelength converter (101).
Regarding claim 2, Miyazaki discloses (in at least figs. 1-3, 6 and 7) a first optical system (75); a second optical system (78) having a positive power, the first optical system (75) and the second optical system (78) being disposed in an order of the first optical system and the second optical system from a side of the excitation light source (71) on an optical path between the excitation light source and the wavelength converter (4); and a refractive optical system (174) and a light mixing element (175) that are disposed on an optical path of the first color light reflected by the wavelength converter  (101) and the second color light (FL) emitted from the wavelength converter (101).
Regarding claim 3, Miyazaki discloses (in at least figs. 1-3, 6 and 7) the first optical system (75) is configured to emit excitation light as a condensed light flux (see at least figs. 6 and 7). 
Regarding claim 13, Miyazaki discloses (in at least figs. 1-3, 6 and 7) an image projection apparatus, comprising: the light-source device according to claim 1; an image display element (51; [0067]) configured to generate an image; an illumination optical system ([0040]) configured to guide light emitted from the light-source device (60) to the image display element; and a projection optical system (see fig. 3) configured to project an image generated by the image display element, with the light guided by the illumination optical system (see fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki (US. Pub: 2019/0101813) of record in view of Liao (US. Pub: 2018/0299757 A1) of record.
Regarding claim 9, Miyazaki discloses a light flux of the first color light is emitted from the refractive optical system as divergent light and is incident at an angle with respect to an incident-side surface of the light mixing element along a short direction of the light mixing element.
Liao discloses (in at least fig. 2A; [0046]-[0048]) a light flux of the first color light (L10a) is emitted from the refractive optical system (230) as divergent light and is incident at an angle with respect to an incident-side surface of the light mixing element (270) along a short direction of the light mixing element.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to arrange the device of Miyazaki as disclosed by Liao, since it has been held that rearranging parts of invention involves only routine skill in the art.
Allowable Subject Matter
Claims 4-8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art of record fails to teach or suggest a light condensing point of excitation light reflected by the wavelength converter is between the second optical system and the refractive optical system. Claims 5-6 and 12 are objected due to their dependency upon claim 4. 
Regarding claim 7, the prior art of record fails to teach or suggest a relation of 0.1<D1/D2<0.6 is satisfied, where D1 is an outer diameter of an optical element on an emission side of the first optical system and D2 is an outer diameter of an optical element on an incident side of the second optical system.
Regarding claim 8, the prior art of record fails to teach or suggest a relation of 6<Lint/SE<12 is satisfied, where Lint is a length of the light mixing element and SE is a length of an aperture of the light mixing element in a short direction of the light mixing element
Regarding claim 10, the prior art of record fails to teach or suggest the light mixing element is an integrator rod, and 50% or more of rays of the first color light are first incident on a reflecting surface having a larger area than another reflecting surface among four reflecting surfaces of the integrator rod
Regarding claim 11, the prior art of record fails to teach or suggest the excitation light source includes a light source unit, the light source unit including: a plurality of laser diodes arranged in rows and columns; and a plurality of coupling lenses on emission surface sides of the laser diodes, respectively, and wherein an arrangement interval of the laser diodes satisfies a relation of 1≤p/L tan θ≤4, where θ is a larger one of a divergence angle in a row direction and a divergence angle in a column direction of the first color light emitted from the laser diodes, p is a pitch of adjacent ones of the laser diodes, and L is a distance from a light emission point of each of the laser diodes to a corresponding one of the coupling lenses.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875